NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JW GAMING DEVELOPMENT, LLC, a                   No.    18-17008
California limited liability company,
                                                D.C. No. 3:18-cv-02669-WHO
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ANGELA JAMES; LEONA L.
WILLIAMS; LENORA STEELE; KATHY
STALLWORTH; MICHELLE
CAMPBELL; JULIAN J. MALDONADO;
DONALD WILLIAMS; VERONICA
TIMBERLAKE; CASSANDRA STEELE;
JASON E. RUNNING BEAR STEELE;
ANDREW STEVENSON; PINOLEVILLE
POMO NATION, a federally-recognized
Indian tribe,

                Defendants-Appellants.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                      Argued and Submitted August 7, 2019
                           San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: O'SCANNLAIN, SILER,** and NGUYEN, Circuit Judges.

      Several individual defendants (collectively the “tribal defendants”) appeal

the district court’s order denying their motion to dismiss the claims against them

on the basis of sovereign immunity. Because the facts are known to the parties, we

repeat them only as necessary to explain our decision.

      The district court did not err in denying the tribal defendants’ motion to

dismiss the fraud and RICO claims that JW Gaming Development, LLC (“JW

Gaming”) filed against them. Under our “remedy-focused analysis,” the Tribe is

not the real party in interest with respect to such claims. Maxwell v. County of San

Diego, 708 F.3d 1075, 1088 (9th Cir. 2013). The claims are explicitly alleged

against the tribal defendants in their individual capacities, and JW Gaming seeks to

recover only monetary damages on such claims. If JW Gaming prevails on its

claims against the tribal defendants, only they personally—and not the Tribe—will

be bound by the judgment. Any relief ordered on the claims alleged against the

tribal defendants will not, as a matter of law, “expend itself on the public treasury

or domain,” will not “interfere with the [Tribe’s] public administration,” and will

not “restrain the [Tribe] from acting, or . . . compel it to act.” Id. (internal

quotation marks omitted). Accordingly, such claims are not shielded by the



      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                            2
Tribe’s sovereign immunity. See Lewis v. Clarke, 137 S. Ct. 1285, 1290–92

(2017); Pistor v. Garcia, 791 F.3d 1104, 1112–14 (9th Cir. 2015); Maxwell, 708
F.3d at 1088–90.1

      AFFIRMED.




      1
        This is true even though the tribal defendants have been sued for actions
they allegedly took in the course of their official duties and even if the Tribe
chooses to indemnify the tribal defendants for any adverse judgment against them.
See Lewis, 137 S. Ct. at 1288, 1292–94; Pistor, 791 F.3d at 1112; Maxwell, 708
F.3d at 1088–90.

                                        3